PRESTON, J.
It is the plain duty of appellants to comply with the requirements of section 943 of the Code *289of Civil Procedure in order to effect a stay of proceedings on the judgment in the court below, from which they have appealed.
The judgment directs the assignment to plaintiff and respondent of certain shares of corporate stock standing on the books of the company in the respective names of the appellants. They, too, have the beneficial ownership of said certificates and the right of possession, subject only to the escrow in which they are held to await compliance with certain restrictions imposed by the commissioner of corporations. The judgment directs an assignment and delivery subject to the escrow restrictions.
The case of Baar v. Smith, 201 Cal. 87 [255 Pac. 827], relied upon by appellants, is not applicable, as the holding there was predicated upon both the absence of title and possession and beneficial ownership, which the court' held sufficient to make applicable section 949 of the Code of Civil Procedure instead of the previous section noted above.
The application is denied.
Shenk, J., Curtis, J., Langdon, J., and Waste, C. J., concurred.